Rugg, C. J.
These petitions were brought to vacate two decrees of the Probate Court, one authorizing and approving an agreement for compromise of a controversy over the allowance of the will of John W. Wheelwright, and the other allowing his will but directing it to be executed and his estate administered in accordance with the agreement. These petitions were filed after the expiration of the time limited for appeals from the decrees.
The grounds alleged in each petition are that the Probate *135Court had “no legal power or authority to enter the same” and that therefore they are “without validity and effect.”
The pertinent facts are that John W. Wheelwright died in April, 1916, leaving an instrument purporting to be his last will. He had been an insane person under conservatorship for many years. When his will was presented for allowance, doubts existed' as to his testamentary capacity. He left no widow, and his next • of tin were an unmarried son aged about fifty-two and a married daughter with three minor children. It is contended that the instrument as drawn was “difficult to construe.” Apparently, however, it established a trust for the benefit of the son and daughter, with remainder as to the share of the son in certain contingencies to his heirs at law. His heirs presumptive at that time were his sister and, in the event of her decease, her children. The remainder of the share, of which the sister was entitled to the income during her life, was for the benefit of her issue. The son was appointed one of the executors and was one of the petitioners for the allowance of the will. The daughter appeared to contest the will. It was under these circumstances that the agreement for compromise of contest as to the allowance of the will was made.
It was executed and approved in accordance with the procedure marked out in R. L. c. 148, §§ 15-18 as amended by St. 1903, c. 222. The formal requirements of the statute were strictly observed. A guardian ad litem and next friend was appointed to represent ascertained interested minors (being the children of the daughter), and all other persons unascertained and not in being, who might be or become interested., This guardian signed the agreement for compromise in each capacity. It was signed also by all the other parties in interest. The terms of the agreement need not be set forth in detail. It is enough to say that under it the provisions in the will for the benefit of the heirs at law of the son are not to be executed, an absolute interest is to be enjoyed by the son and the terms of the trust for the benefit 1 of the daughter and her issue are to be- executed in a manner different from that set forth in the will.
Such an agreement is within the scope of the statute. Manifestly there was ground for a genuine contest respecting the testamentary capacity of the deceased. It was not a vexatious *136or frivolous contest. Nor is there anything to indicate that the controversy was feigned or simulated or a mere form without real substance contrived as a mask whereby disappointed legatees might induce a court to approve a distribution of the estate more satisfactory to themselves than was designed by the testator. Blount v. Wheeler, 199 Mass. 330.
The general purpose and effect of this statute has been stated in numerous cases. Most of them are collected in Ellis v. Hunt, 228 Mass. 39, where the subject is discussed. Its design was, in cases of real controversy between persons claiming as beneficiaries under a will and the heirs at law of the -deceased, to establish a means for settling that controversy and binding future contingent interests, however complicated they may be under the will. The conditions imposed by the statute for such a settlement are that (1) all persons in interest capable of acting for themselves and guardians of those persons in interest ascertained and in being, not competent to act for themselves, shall sign the agreement, (2) a guardian shall be appointed with official responsibility and duty to investigate fully and protect all unascertained and future contingent interests, and (3) the agreement must be found by the court to be just and reasonable in relation to the parties in being and in ltd effect upon any future contingent interests and bequests to charities, and a decree expressive of that finding must be entered. These are the only limitations upon the scope of such an agreement for compromise in writing specified expréssly in the statute. It is a necessary consequence of these broad provisions that the terms of such an agreement for compromise may affect seriously future contingent interests. Persons not under any legal disability have apart from the statute full power to enter into contracts respecting the disposition of property to which they are entitled under wills, and such agreements will be enforced in equity. The statute enables future contingent interests to be affected by agreements in addition to vested interests. Doubtless that was one of its main purposes. It affords the sanction of judicial approval to the form and substance of the agreement. It vests the enforcement of the terms of the agreement in the' executor or the administrator with the will annexed.
The agreement in the case at bar was entered into by all the heirs at law and by the legatees and devisees. It was between *137adversary parties. It is not necessary to determine whether in. such a case the future contingent interest must be represented not only by a guardian but also by the holder of an interest. In passing it may be observed that there may be cases where the present holder would be practically sure not to be the taker. See Elder v. Adams, 180 Mass. 303. In the case at bar the daughter of the deceased and her children were the heirs presumptive of the son. They all were parties to the agreement. It was for the interest of these children to support the claims of the heirs of the son, their uncle.
The agreement contains concessions by the legatees under the will sufficient to support its character as a compromise. Dexter v. Codman, 148 Mass. 421, 423.
There is nothing in the express terms of the statute which prevents the entire extinguishment by agreement of a future contingent interest in appropriate circumstances. Such an interest may be so remote, and its actual enjoyment so improbable that its retention would appear to be nothing more substantial than a film of mist. The existence of an imaginary or even an extraordinary possibility is not enough to prevent such an agreement from having force when approved as required by the statute. It is conceivable that future contingent interests may be of such tenuous nature that it would be just and reasonable to remove them even so far as concerns such interests rather than to permit them to remain a cloud upon other rights arising in the estate. It is hard to imagine cases where it can be found in judicial proceedings that an agreement is “just and reasonable ... in its effect upon any future contingent interests that might arise under” a will which absolutely wipes such interests out of existence. Yet it hardly seems possible to say as matter of law that there can be no such cases. The statute does not confer power to make a new will or to render the allowance of a will subject to approval as to the wisdom of its terms by interested parties and the court. That is not its scope. The statute imposes a duty of the most scrupulous care to see that the compromise viewed with reference to the basis for contest, is just and reasonable in all its aspects, including its effect upon future contingent interests. This duty rests upon the guardian and particularly upon the court to see that no such interest be utterly extinguished unless *138it is insubstantial. As a practical question, it doubtless was with respect to this point that the cautionary words were used in Neafsey v. Chincholo, 225 Mass. 12, 18. It is a power which ought to be exercised with the utmost caution. But it cannot be said as matter of law that a case may not exist where the future contingent interest may be so shadowy that it may be said to have no real foundations for substantial expectation and therefore justly and reasonably may be held not worthy of enforcement. There is a remote analogy to the removal of restrictions upon real estate, the enforcement of which would be inequitable. See Jackson v. Stevenson, 156 Mass. 496; McArthur v. Hood Rubber Co. 221 Mass. 372; Riverbank Improvement Co. v. Chadwick, 228 Mass. 242. Of course the evidence upon which the Probate Court acted is not before us and the only question raised is one of jurisdiction. If the Probate Court made a wrong decision on the evidence that is not open to review in this proceeding. Jones v. Jones, 223 Mass. 540, 543. For these reasons it cannot be said that that court was without jurisdiction to enter these decrees.
The statute may be viewed from another point. It was enacted before the death of John W. Wheelwright and before the execution of his will. The disposition of the property of a person deceased is largely a matter of statute. The statute in question may be treated as a provision to the effect that, where a will creates future contingent interests, the precise extent to which it shall be executed, in cases where all other parties in interest in the estate make an agreement upon that subject, shall depend upon a judicial decree entered upon general principles of justice and reason following a full investigation and report by an independent officer appointed by the court. The general interest of the public that property shall not be entangled by the impalpable and unreal possibility of uncertain and improbable contingencies springing up in the future, might support such an enactment. See, in this connection, United States v. Perkins, 163 U. S. 625; Matter of Bergdorf, 206 N. Y. 309; State v. Hamlin, 86 Maine, 495, 505.
The statute as thus interpreted is constitutional. That was decided as to § 14 of this same chapter 148 after great consideration in Clarke v. Cordis, 4 Allen, 466. The principles there expounded are decisive of the present case. They need not be repeated. The reasoning of that case is conclusive of this. See, in *139this connection, Loring v. Hildreth, 170 Mass. 328, 330; Sewall v. Roberts, 115 Mass. 262; Tyler v. Court of Registration, 175 Mass. 71; Adams v. Adams, 211 Mass. 198.
Clarke v. Cordis, 4 Allen, 466, was decided and St. 1864, c. 173 (the first form of the sections of the statute now under consideration), was enacted before the adoption of the Fourteenth Amendment to the Federal Constitution. The grounds upon which that decision rests, however, seem to us to demonstrate that no guaranty of that amendment is infringed by the present statute. Numerous decisions of the Supreme Court of the United States appear to us to go quite as far as is required to uphold this statute. Blinn v. Nelson, 222 U. S. 1, 7. American Land Co. v. Zeiss, 219 U. S. 47. Christianson v. King County, 239 U. S. 356, 373.

Decrees dismissing petitions affirmed.